UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 29, 2007 MINDSPEED TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-50499 01-0616769 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 4000 MacArthur Boulevard, East Tower Newport Beach, California92660-3095 (Address of Principal Executive Offices) (Zip Code) (949) 579-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition Registrant’s press release dated October 29, 2007, announcing its results of operations for its fiscal fourth quarter ended September 30, 2007, is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release of Registrant dated October 29, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINDSPEED TECHNOLOGIES, INC. Date: October 29, 2007 By: /s/Simon Biddiscombe Simon Biddiscombe Senior Vice President, Chief Financial Officer, Treasurer and Secretary EXHIBIT INDEX Exhibit Number Description 99.1 Press release of Registrant dated October 29, 2007
